DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow chart for the claimed method steps/operations (i.e. configuring, determining, providing and detecting) as recited in claims 21, 29, 31 and 39, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is directed to a network controller, which is entirely different from the invention of defining a logical forwarding element currently claimed.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed subject matter of “A method for defining a logical forwarding element comprising a plurality of logical ports through which the logical forwarding element receives and sends data packets, the method comprising: configuring a plurality of managed forwarding elements to implement the logical forwarding element; determining that port isolation has been enabled for the logical forwarding element; and providing data directing the plurality of managed forwarding elements to drop a data packet received through a first logical port when the data packet is addressed to a second logical port different than the first logical port to implement the port isolation.” as recited in claim 21, and “A non-transitory machine readable medium storing a program for execution by a set of processing units, the program for defining a logical forwarding element comprising a plurality of logical ports through which the logical forwarding element receives and sends data packets, the program comprising sets of instructions for: configuring a plurality of managed forwarding elements to implement the logical forwarding element; determining that port isolation has been enabled for the logical forwarding element; and .
Claim Rejections - 35 USC § 112
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed features of “A method for defining a logical forwarding element comprising a plurality of logical ports through which the logical forwarding element receives and sends data packets, the method comprising: configuring a plurality of managed forwarding elements to implement the logical forwarding element; determining that port isolation has been enabled for the logical forwarding element; and providing data directing the plurality of managed forwarding elements to drop a data packet received through a first logical port when the data packet is addressed to a second logical port different than the first logical port to implement the port isolation.” as recited in claim 21, and “A non-transitory machine readable medium storing a program for execution by a set of processing units, the program for defining a logical forwarding element comprising a plurality of logical ports through which the logical forwarding element receives and sends data packets, the program comprising sets of instructions for: configuring a plurality of managed forwarding elements to implement the logical forwarding element; 
 	To be more specific, the term of “logical forwarding element” and the method/operation for defining a logical forwarding element”, as recited in claims 21 and 31, cannot be found anywhere in the original specification.  Furthermore, each step/operation of “configuring a plurality of managed forwarding elements to implement the logical forwarding element”, “determining that port isolation has been enabled for the logical forwarding element”, and “providing data directing the plurality of managed forwarding elements to drop a data packet received through a first logical port when the data packet is addressed to a second logical port different than the first logical port to implement the port isolation” as recited in claims 21 and 31, cannot be found anywhere in the original specification either.
 	Claims 22-30, 32-40 are rejected for depending on claims 21 and 31, respectively.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 21, line 1, it is unclear as to what “a logical forwarding element” is referring to and how a logical forwarding element can be defined through the steps of “configuring”, “determining” and “providing” in lines 4-9.  Line 7, it is confusing and ambiguous for reciting “a data packet”.  How is this data packet related to the “data packets” recited in line 2?  Lines 7-9, it 
 	In claim 22, line 1, it is confusing and ambiguous for reciting “a data packet”.  How is this data packet related to the “data packets” recited in claim 21, line 2 or “data packet” recited in claim 21, line 7? 
 	In claim 23, line 2, it is confusing and ambiguous for reciting “a data packet”.  How is this data packet related to the “data packets” recited in claim 21, line 2 or “data packet” recited in claim 21, line 7 or data packet” recited in claim 22, line 1?
 	In claim 24, line 2, it is unclear as to what “data” is referring to and how this “data” is related to the “data” recited in claim 21, line 7 or claim 24, line 1.
 	In claim 25, lines 1-3, it is unclear as to how the set of high priority tables is able to direct the plurality of managed forwarding elements to drop data packets from a source device to a set of destination devices.
 	In claim 26, line 2, “the plurality of managed forwarding tables” lacks antecedent basis.
 	In claim 27, line 1, it is confusing and ambiguous for reciting “at least one table”.  How is this at least one table related to the tables other than the high priority tables as recited in claim 24, lines 3-4.
 	In claim 28, line 1, it is unclear as to what “data” is referring to , which is an update to an access control list.
 	In claim 29, line 2, it is unclear as to what “user input” is referring to such that the port isolation can be enabled.

 	Claims 31-40 are rejected for substantially identical reasons as claims 21-30, except each claim is in non-transitory machine readable medium claim format.
Double Patenting
Claims 21, 22, 24, 30, 31, 32, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11 of U.S. Patent No. 9,043,452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
 	Regarding claim 21, by changing the term “managing” to “defining” in the preamble, and omitting the features of “performing a set of database join operations”, “a set of high priority tables” and “a set of physical forwarding rules”, claim 1 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 21 of the instant application.
 	Regarding claim 22, by the same reasoning, claim 8 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 22 of the instant application.
 	Regarding claim 24, by changing the term “managing” to “defining” in the preamble, and omitting the features of “performing a set of database join operations”, and “a set of physical forwarding rules”, claim 1 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 24 of the instant application.
 	Regarding claim 30, by the same reasoning, claim 9 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 30 of the instant application.
.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 	1.    Determining the scope and contents of the prior art.
	2.    Ascertaining the differences between the prior art and the claims at issue.
 	3.    Resolving the level of ordinary skill in the pertinent art.
 	4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. in Patent No. US 9,426,095 B2, hereinafter referred to as Pandey, in view of Specht in Patent No. US 6,414,958 B1.
 	Referring to claim 21, Pandey discloses a method for defining a logical forwarding element (16) comprising a plurality of logical ports (32s and 36s) through which the logical forwarding element receives and sends data packets, the method comprising: configuring a plurality of managed forwarding elements (18-1 - 18-M) to implement the logical forwarding element; and providing data directing the plurality of managed forwarding elements to drop a data packet received through a first logical port when the data packet is addressed to a second logical port different than the first logical port to implement the port isolation (col. 3, lines 32-63, col. 5, lines 10-19, 29-53, col. 8, lines 48-67, and col. 10, lines 33-51).
 	Pandey differs from the claim, it does not disclose the step of determining that port isolation has been enabled for the logical forwarding element, which is considered well known in the art and commonly applied in communications field for conventional virtual network security administration and configuration purpose.  Specht, for example, from the similar field of endeavor, teaches such conventional feature (col. 6, lines 7-29), which can be easily adopted by one of ordinary skill in the art to implement in the method of Pandey, to provide conventional virtual network security administration and configuration to further enhance the system capability and performance.
.
Claims 22, 23, 30, 32, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Specht, as applied to claims 21 and 31 above, and further in view of Dar et al. in Pub. No. US 2004/0193677 A1, hereinafter referred to as Dar.
 	Referring to claim 22, Pandey in view of Specht fail to disclose that a data packet comprises a source network address that is associated with a source device from which the data packet originated and a destination network address that is associated with a destination device to which the data packet is destined, which is also well known and conventional.  Dar, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0024] and [0029]).
 	Referring to claim 23, Pandey in view of Specht and Dar disclose that the provided data does not direct the plurality of managed forwarding elements to drop a data packet received through the first logical port when the data packet is addressed to a destination device that is a device shared by all devices that are associated with the logical ports of the logical forwarding element (col. 8, lines 48-67 and col. 10, lines 33-51 in Pandey, paragraphs [0024] and [0029] in Dar).
 	Referring to claim 30, Pandey in view of Specht and Dar disclose that a data packet is addressed to the second logical port when a destination network address is associated with a destination device associated with the second logical port (paragraphs [0024] and [0029] in Dar).
.
Claims 24, 25, 27, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Specht, as applied to claims 21 and 31 above, and further in view of Casado et al. in Pub. No. US 2009/00138577 A1, hereinafter referred to as Casado.
 	Referring to claim 24, Pandey in view of Specht disclose a plurality of tables (col. 8, lines 11-23 in Pandey), but fail to disclose that the provided data is a set of high priority tables and the logical forwarding element processes data according to a set of forwarding behaviors specified in the set of high priority tables over forwarding behaviors specified in tables other than the high priority tables, which are also well known in the art and commonly applied in communications field for providing conventional data flow control purpose.  Casado, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0086]-[0087]).
 	Referring to claim 25, Pandey in view of Specht and Casado disclose that the set of high priority tables directs the plurality of managed forwarding elements to drop data packets from a source device to a set of destination devices (col. 8, lines 48-67 and col. 10, lines 33-51 in Pandey, paragraphs [0086]-[0087] in Casado).
 	Referring to claim 27, Pandey in view of Specht and Casado disclose that at least one table other than the set of high priority tables is an access control list table (col. 10, lines 22-51 in Pandey, paragraph [0086] in Casado).
 	Referring to claims 34, 35 and 37, claims 34, 35 and 37 are rejected for substantially same reasons as claims 24, 25 and 27, except each claim is in non-transitory machine readable medium claim format, which is also taught by Pandey (col. 11, lines 31-65).
Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Specht, as applied to claims 21 and 31 above, and further in view of Jain et al. in Patent No. US 7,593,324 B2, hereinafter referred to as Jain.
 	Referring to claim 28, Pandey in view of Specht fail to disclose that the provided data is an update to an access control list, which is also well known in the art and commonly applied in communications field for providing conventional database update.  Jain, for example, also from the similar field of endeavor, teaches such conventional feature (col. 6, lines 4-13, col. 9, lines 9-18).
 	Referring to claim 38, claim 38 is rejected for substantially identical reasoning as claim 28, except the claim is in non-transitory machine readable medium claim format, which is also taught by Pandey (col. 11, lines 31-65).
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Specht, as applied to claims 21 and 31 above, and further in view of Royalty in Patent No. US 7,898,383 B2.
 	Referring to claim 29, Pandey in view of Specht fail to disclose that determining that port isolation has been enabled for the logical forwarding element comprises detecting that user input enabling port isolation has been received, which is also well known and commonly applied in communications field for providing port isolation at the user end.  Royalty, for example, also from the similar field of endeavor, teaches such conventional feature (col. 4, lines 3-22).
 	Referring to claim 39, claim 39 is rejected for substantially identical reasoning as claim 29, except the claim is in non-transitory machine readable medium claim format, which is also taught by Pandey (col. 11, lines 31-65).

Allowable Subject Matter
Claims 26 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second  paragraphs, set forth in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Sugihara, Gronke, Foster et al., Martin et al., Ting et al., Shanbhag et al., Levy et al. Koganti et al. and Abraham et al. are all cited to show the common feature of data flow control utilizing virtual ports via virtual switching element (i.e. virtual switch) similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465